DETAILED ACTION
Allowable Subject Matter
Claims 29-54, 56 and 57 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 29 and 56, prior art does not teach determining, by a first label switched router based on negotiation with a second label switched router, a set of supported transport protocols supported by both the first label switched router and the second label switched router for supporting a label distribution protocol between the first label switched router and the second label switched router.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Regarding claim 57, prior art does not teach sending, by a first router toward a second router, a first prioritized list of transport protocols supported by the first router for supporting use of a label distribution protocol between the first router and the second router; receiving, by the first router from the second router, a second prioritized list 1249121_1Serial No. 16/990,610 Page 10 of 14 of transport protocols supported by the second router for supporting use of the label distribution protocol between the first router and the second router.
Above taken with other limitations from the claim is considered novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464